 1    AKIN GUMP STRAUSS HAUER & FELD LLP
      MICHAEL J. STORTZ (SBN 139396)
 2    mstortz@akingump.com
      580 California Street, Suite 1500
 3    San Francisco, CA 94104
      Telephone:      (415) 765-9500
 4    Facsimile:      (415) 765-9501
 5    MICHAEL W. McTIGUE JR. (Pro Hac Vice)
      mmctigue@akingump.com
 6    MEREDITH C. SLAWE (Pro Hac Vice)
      mslawe@akingump.com
 7    Two Commerce Square
      2001 Market Street, Suite 4100
 8    Philadelphia, PA 19103
      Telephone:      (215) 965-1200
 9    Facsimile:      (215) 965-1210
10    Attorneys for Defendant
      FREEDOM MORTGAGE CORPORATION
11

12

13                                  UNITED STATES DISTRICT COURT
14                                EASTERN DISTRICT OF CALIFORNIA
15

16

17   NERI URBINA and LEONILA URBINA,               Case No. 1:19-cv-01471-LJO-JLT
     on behalf of themselves and all others
18   similarly situated,                           STIPULATION AND ORDER TO
                                                   CONTINUE MOTION HEARING
19                        Plaintiffs,
20          v.
21   FREEDOM MORTGAGE
     CORPORATION,
22
                          Defendants.
23

24

25

26
27

28


     STIPULATION AND ORDER TO CONTINUE MOTION HEARING                    CASE NO. 1:19-CV-01471-LJO-JLT
 1          Pursuant to Federal Rule of Civil Procedure 6 and Local Rules 143 and 144, Defendant Freedom
 2   Mortgage Corporation (“Defendant”) and Plaintiffs Neri and Leonila Urbina (“Plaintiffs”), through their
 3   counsel of record, stipulate to continue the hearing for Defendant’s pending Motion to Dismiss (“Motion
 4   Hearing”), based on the following facts and circumstances:
 5          1.      On November 15, 2019, Defendant filed a Notice of Motion and Motion to Dismiss. See
 6   Dkt. No. 20.
 7          2.      The Motion Hearing is currently scheduled for December 17, 2019, at 8:30 a.m. in
 8   Courtroom 4 before Chief Judge Lawrence J. O’Neill. See id.
 9          3.      The parties have not previously requested a continuance of the Motion Hearing.
10          4.      Counsel for the parties have conferred and have agreed to a continuance of the Motion
11   Hearing and now respectfully request that this Court continue the Motion Hearing to Wednesday,
12   January 22, 2019, at 8:30 a.m. in Courtroom 4 of this Court.
13

14    Dated: November 21, 2019                    Respectfully submitted,
15                                                AKIN GUMP STRAUSS HAUER & FELD LLP
16                                                By: /s/ Michael J. Stortz
                                                     Michael J. Stortz
17
                                                         Attorneys for Defendant
18                                                       FREEDOM MORTGAGE CORPORATION
19

20    Dated: November 21, 2019                    CARNEY BATES & PULLIAM PLLC
21                                                By: /s/ Hank Bates
                                                     Hank Bates
22
                                                         Attorneys for Plaintiffs
23

24
     IT IS SO ORDERED.
25

26      Dated:      November 21, 2019                        /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
27

28

                                                     1
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE MOTION HEARING                    CASE NO. 1:19-CV-01471-LJO-JLT
